NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 1 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SUKHMINDER SINGH,                               No.    19-71141

                Petitioner,                     Agency No. A099-474-242

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 30, 2020**
                                 Seattle, Washington

Before: McKEOWN, N.R. SMITH, and NGUYEN, Circuit Judges.

      Petitioner Sukhminder Singh, a native and citizen of India, petitions for

review of a decision by the Board of Immigration Appeals (“BIA”) affirming the

denial by an immigration judge (“IJ”) of his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Singh



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sought immigration relief based on his alleged persecution in India for his

affiliation with the Shiromani Akali Dal Amritsar (“SADA” or “Mann”) Party. In

this petition, Singh contests the adverse credibility determination that underlies the

rejection of his claims for relief. We have jurisdiction under 8 U.S.C. § 1252, and

we deny the petition for review.

      The IJ found Singh’s testimony not credible based on a series of

inconsistencies between his oral testimony, his written submissions, and his

credible fear interview. The IJ cited inconsistencies as to Singh’s membership in

the SADA Party; his degree of involvement with the SADA Party, including the

nature and regularity of his party activities; his knowledge of the principles and

goals of the SADA Party; the timing and number of threats he received; and the

way he identified his attackers as members of the rival Congress Party. When the

IJ confronted Singh about these inconsistencies, the IJ found Singh’s explanations

unsatisfactory and the inconsistencies “unresolved.”

      The BIA affirmed the IJ’s decision, explaining that the record substantiated

the IJ’s findings of material inconsistencies in Singh’s narrative. The BIA added

that the IJ “was not required to accept [Singh’s] bare assertions that he simply

made mistakes, or that he simply ‘didn’t know what to say, what to do’ at his

interview, as sufficient to reconcile the discrepancies in the record and establish his

credibility.” The BIA noted that the cited inconsistencies as to the timing and


                                          2
number of threats Singh received were “arguably minor,” but the adverse

credibility determination “was nevertheless supported by other permissible

considerations that . . . are supported by the record and are not clearly erroneous.”

      Substantial evidence supports the adverse credibility finding. See Shrestha

v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). For example, although Singh

testified at his merits hearing that he was a member of the SADA Party, he

previously stated he was “a low-level worker of the party” and not a member.

Singh also testified inconsistently about the nature and intensity of his involvement

with the SADA Party. In his credible fear interview, Singh said that he hung

posters for the party and attended rallies “[o]nce or twice,” but did not participate

in other party activities. Yet at his merits hearing, Singh testified that he engaged

in a broader array of party activities including “participat[ing] in the party rallies,”

“participat[ing] in the party pleading sessions,” “help[ing] arrange speeches for

the party,” “[p]reaching for the party,” “hanging up posters,” “decorating stages for

the party leaders,” and “during events, serv[ing] water [and] food to the

participant[s] during the gatherings.” Singh’s testimony similarly varied as to his

understanding and characterization of the goals of the SADA Party. Whereas some

of the inconsistencies cited by the IJ could be considered trivial, others (including

those referenced here) were more pronounced and went to the heart of Singh’s

claims for relief. And when the IJ confronted him, Singh failed to provide a


                                           3
substantive justification for the disparities in his testimony.

      Although Singh now offers plausible alternative explanations for the

inconsistencies in his testimony, the record does not compel acceptance of his

account. A reasonable adjudicator could conclude that Singh’s inconsistencies

across time, coupled with his insistence that each inconsistency with which he was

confronted arose from his “mistake” and nothing more, evinced fabrication or, at

minimum, unreliable narration. Under such circumstances, we will not disturb the

administrative findings of fact. See 8 U.S.C. § 1252(b)(4)(B) (providing that “the

administrative findings of fact are conclusive unless any reasonable adjudicator

would be compelled to conclude to the contrary”); Rizk v. Holder, 629 F.3d 1083,

1087 (9th Cir. 2011) (“To reverse [an adverse credibility] finding we must find that

the evidence not only supports a contrary conclusion, but compels it.” (brackets

omitted) (quoting INS v. Elias–Zacarias, 502 U.S. 478, 481 n.1 (1992))). Absent

credible testimony, Singh is unable to sustain his burden to demonstrate

entitlement to asylum, withholding of removal, or CAT protection.

      PETITION DENIED.




                                           4